  4:20-cv-03004-JMG-MDN Doc # 52 Filed: 01/15/21 Page 1 of 2 - Page ID # 200




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

OBIOMACHUCKUKA NJOKANMA,

                      Plaintiff,                                        4:20CV3004

       vs.
                                                                          ORDER
ADVANCE SERVICES, INC., and KAWASAKI
MOTORS MANUFACTURING CORP. U.S.A.,

                      Defendants.


       This matter is before the Court on the motion to withdraw and stay (Filing No. 51) filed
by Alexis S. Mullaney, counsel for Plaintiff. Plaintiff has discharged Ms. Mullaney as counsel
and requests a sixty-day stay of case progression deadlines. Defense counsel does not object to
the motion to withdraw or to the stay. Accordingly,

       IT IS ORDERED:

       1. The Motion to Withdraw and Stay (Filing No. 51) filed by Alexis S. Mullaney,
          counsel for Plaintiff, is granted.

       2. Ms. Mullaney shall immediately serve a copy of this Order on Plaintiff and thereafter
          file proof of service showing compliance with this Order, listing the name and
          address of the person to whom notice was sent. Ms. Mullaney will not be relieved of
          applicable duties to the Court, Plaintiff, and opposing counsel until proof of service is
          filed.

       3. Upon filing of proof of service pursuant to Paragraph 2 of this Order, Plaintiff will be
          deemed to be proceeding pro se, that is, without the assistance of counsel, unless
          substitute counsel enters a written appearance on her behalf. Plaintiff is responsible
          for keeping the Court informed of her current contact information while she is
          proceeding pro se.

       4. Plaintiff may retain substitute counsel at any time. However, until such time as
          substitute counsel enters a written appearance, Plaintiff must comply with all case
          progression deadlines, orders of this Court, the Federal Rules of Civil Procedure, and
          the Local Rules of Practice. Failure to comply with these requirements may result in
          the imposition of sanctions, including payment of costs, attorneys’ fees, and/or
          dismissal of the case.
4:20-cv-03004-JMG-MDN Doc # 52 Filed: 01/15/21 Page 2 of 2 - Page ID # 201




   5. Upon submission of proof of service as described in Paragraph 2 of this Order, Alexis
      S. Mullaney’s appearance as counsel of record for Plaintiff will be terminated, and
      the Clerk of Court shall terminate electronic notice to that attorney in this case.

   6. All outstanding case progression deadlines are stayed until March 16, 2021, or until
      new counsel enters an appearance for Plaintiff, whichever is earlier.



   Dated this 15th day of January, 2021.
                                               BY THE COURT:

                                               s/Michael D. Nelson
                                               United States Magistrate Judge
